DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/7/20, 7/19/21, 11/19/21 are being considered by the examiner.
Status of Claims
This office action is in response to “Claims filed on 8/4/2022”. Applicant’s amendments of claims 1,13; cancellation of claims 5, 17 and addition of new claims 21-22 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 1-4, 6-16, 18-222 are pending wherein claims 1 and 13 are independent.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 recites the limitation "the driver circuitry" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang, David (US 2011/0050073 hereinafter Huang).

Regarding Claim 1, Huang discloses in Fig 3: A light emitting device, comprising:
a flexible substrate (21) having a substrate length defining opposing ends of the flexible substrate (21), a first substrate surface and a second substrate surface, the flexible substrate configured to be flexibly wrenched about a longitudinal axis that is parallel to the substrate length (see Fig 3); 
a plurality of LED packages (22) disposed on the first substrate surface, wherein each LED package of the plurality of LED packages is configured to emit light outward from the flexible substrate; and 
one or more of a pair of metal contact ends (12/13) or a pair of elec trical contact pads positioned at the opposing ends of the flexible substrate (21) [0030, 0033].

Regarding Claim 2, Huang discloses in Fig 3: The light emitting device of claim 1, wherein the flexible substrate (21)  is configured to be twistably or rotatably wrenched about the longitudinal axis (See Fig 3).

Regarding Claim 3, Huang discloses in Fig 3: The light emitting device of claim 1, wherein the flexible substrate (21) is configured to be twisted and/or rotated within a range of one or more of 0° to 90°, 90° to 180°, or 180° to 360° (See Fig 3).

Regarding Claim 4, Huang discloses in Fig 3: The light emitting device of claim 1, Lambert further discloses in Figs 1(a)-1(f) and 3: wherein the flexible substrate (formed of metal and plastic (flexible PCB) is capable of radiating heat) is configured to radiate heat [0031].

Regarding Claim 9, Huang discloses in Fig 3: The light emitting device of claim 1, wherein each LED package (22) of the plurality of LED packages comprises an LED package width (See Fig 3).

Regarding Claim 10, Huang discloses in Fig 3: The light emitting device of claim 9, wherein a substrate width of the flexible substrate (21)  is one or more of equivalent to or exceeds at least one LED package width (22) (See Fig 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable Huang, David (US 2011/0050073 hereinafter Huang) in view of Miskin et al (US 2019/0045593 A1 hereinafter Miskin).
Regarding Claim 6, Huang disclose: The light emitting device of claim 1.
Huang specifically do not disclose: wherein the plurality of LED packages comprise phosphor-based LED packages.
However, Miskin in a similar device teaches in Claim 47: wherein the plurality of LED packages comprise phosphor-based LED packages.
References Huang and Miskin are analogous art because they both are directed to LED strip devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Huang with the specified features of Miskin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Miskin, Huang so that the plurality of LED packages comprise phosphor-based LED packages as taught by Miskin in Huang’s device since, phosphor based LED packages provide for varied colors of light as desired by the Application.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, David (US 2011/0050073 hereinafter Huang) in view of Miskin et al (US 2019/0045593 A1 hereinafter Miskin) and further in view of Hikmet et al (WO 2020088966 hereinafter Hikmet).
Regarding Claim 7, Huang and Miskin disclose: The light emitting device of claim 6.
Huang and Miskin specifically do not disclose: wherein the flexible substrate is of a matching color as a phosphor color of the phosphor based LED packages.
However, Hikmet in a similar device teaches in page 5 lines 20-25: that the substrate color can be chosen to influence the light distribution of the LED device. Thus, it would have been an obvious matter of design choice to match the colors of the substrate and the phosphor LED, since such a modification would have involved a mere change in the color of the substrate.  A change in color is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04.
References Huang, Hikmet and Miskin are analogous art because they are directed to LED strip devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Huang and Miskin with the specified features of Hikmet because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Miskin, Huang and Hikmet so that the flexible substrate is of a matching color as a phosphor color of the phosphor based LED packages as taught by Hikmet in Huang’s and Miskin’s device since this influences the light distribution of the LED device as desired by the Application.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, David (US 2011/0050073 hereinafter Huang) in view of Miskin et al (US 2019/0045593 A1 hereinafter Miskin) and further in view of Xiao et al (US 2020/0209658 A1 hereinafter Xiao).
Regarding Claim 8, Huang and Miskin disclose: The light emitting device of claim 6.
Huang and Miskin do not disclose: wherein the plurality of LED packages are configured to emit blue light.
However, Xiao in a similar device teaches in [0019: wherein the plurality of LED packages are configured to emit blue light.
References Huang, Xiao and Miskin are analogous art because they are directed to LED strip devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Huang and Miskin with the specified features of Xiao because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Miskin,  Xiao and Huang so that wherein the plurality of LED packages are configured to emit blue light as taught by Xiao in Huang’s and Miskin’s device since, phosphor based blue LED packages provide for varied colors of light as desired by the Application.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, David (US 2011/0050073 hereinafter Huang)  in view of in view of Park et al (US 2019/0293242 A1 hereinafter Park).
Regarding Claim 11, Huang discloses in Fig 3: The light emitting device of claim 1 and that the flexible substrate is a flexible PCB [0031: also note that polyimide s one of the most commonly used insulating layers in a PCB structure]
Huang does not disclose: wherein the flexible substrate comprises polyamide.
However, Park in a similar device discloses in Claim 2 that the flexible substrate comprises polyamide.
References Huang and Park are analogous art because they both are directed to LED strip devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Huang with the specified features of Park because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Park and Huang so that the flexible substrate comprises polyamide as taught by Park in Huang’s device since, polyimide is one of the most commonly used flexible substrate materials in semiconductor arts due to it’s mechanical and electrical properties.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, David (US 2011/0050073 hereinafter Huang).
Regarding Claim 12, Huang discloses in Fig 3: The light emitting device of claim 10. 
Huang does not disclose: wherein the substrate width is 1 to 2 mm and the substrate length is 5 cm.
However, the Applicant has not disclosed that having the substrate width and length in a specific range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would find it obvious that the length of the substrate also determines the light intensity and LED size and thus the substrate length would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “a substrate width and length” as "result effective variables”, and arrive at the recited limitation.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, David (US 2011/0050073 hereinafter Huang) in view of Ray et al (US 20170018049 A1 hereinafter Ray).
Regarding Claim 22, Huang discloses: The light emitting device of claim 1.
Huang does not disclose: wherein the flexible substrate further comprises: driver circuitry disposed on the second substrate surface of the flexible substrate;
and a plurality of leads/traces disposed on the second substrate surface of the flexible substrate and electrically couplable with the plurality of LED packages and the driver circuitry.
However, Ray in a similar device teaches in [0054]: driver circuitry disposed on the second substrate surface of the flexible substrate (14);
and a plurality of leads/traces disposed on the second substrate surface of the flexible substrate and electrically couplable with the plurality of LED packages (16) and the driver circuitry (abstract, [0005, 0006, 0053-0056].
References Huang and Ray are analogous art because they both are directed to LED strip devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Huang with the specified features of Ray because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Ray and Huang so that the driver circuitry disposed on the second substrate surface of the flexible substrate; and a plurality of leads/traces disposed on the second substrate surface of the flexible substrate and electrically couplable with the plurality of LED packages and the driver circuitry as taught by Ray in Huang’s device since, this provides a compact display device with increased brightness.

Claims 13, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, David (US 2011/0050073 hereinafter Huang) in view of Zhang, Xiaofeng et al (US 2016/0377237 A1 hereinafter Zhang).
Regarding Claim 13, Huang discloses in Fig 3:  A lighting apparatus, comprising:
a transparent housing (10);
a base for electrically coupling with a lighting socket (10/15); and
a light emitting device (10a) housed within the transparent housing, wherein the light emitting device comprises:
a flexible substrate (21) having a substrate length, a first substrate surface, and a second substrate surface, the flexible substrate configured to be flexibly wrenched about a longitudinal axis that is parallel to the substrate length (See Fig 1(f) and Fig 3); 
a plurality of LED packages (22) disposed on the first substrate surface, wherein each LED package of the plurality of LED packages is configured to emit light outward from the flexible substrate (See Fig 3) [0031, 0033] and,
one or more of a pair of metal contact ends (12/13) or a pair of elec trical contact pads positioned at the opposing ends of the flexible substrate (21) [0030, 0033].
Huang does not disclose: a base for electrically coupling with a lighting socket and a light emitting device electrically couplable with the base and.
However, Zhang in a similar device teaches in Fig 4: a base (25/26/27) for electrically coupling with a lighting socket (See Fig 4) and a light emitting device (22) electrically couplable with the base and [0053].
References Huang and Zhang are analogous art because they both are directed to LED devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Huang with the specified features of Zhang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Zhang and Huang so that the base for electrically coupling with a lighting socket and a light emitting device electrically couplable with the base as taught by Zhang in Huang’s device since, this provides a means to electrically connect the LED device for intended operation.

Regarding Claim 19, Huang and Zhang disclose: The light emitting apparatus of claim 13, Huang further discloses in Fig 3: wherein each LED package of the plurality of LED packages (22) comprises an LED package width and wherein a substrate width of the flexible substrate (21) is one or more of equivalent to or exceeds at least one LED package width (See Fig 3).

Regarding Claim 20, Huang and Zhang disclose: The light emitting apparatus of claim 13, Huang further discloses in Fig 3: wherein the flexible substrate (21) is configured to be twisted and/or rotated within a range of one or more of 0° to 90°, 90° to 180°, or 180° to 360° (See Fig 3).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, David (US 2011/0050073 hereinafter Huang) in view of Zhang, Xiaofeng et al (US 2016/0377237 A1 hereinafter Zhang) and further in view of Miskin et al (US 2019/0045593 A1 hereinafter Miskin).
Regarding Claim 14, Huang and Zhang disclose: The light emitting apparatus of claim 13.
Huang and Zhang specifically do not disclose: wherein the plurality of LED packages comprise phosphor-based LED packages.
However, Miskin in a similar device teaches in Claim 47: wherein the plurality of LED packages comprise phosphor-based LED packages.
References Huang, Zhang and Miskin are analogous art because they are directed to LED strip devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Huang and Zhang with the specified features of Miskin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Miskin, Zhang, Huang so that the plurality of LED packages comprise phosphor-based LED packages as taught by Miskin in Huang’s and Zhang’s device since, phosphor based LED packages provide for varied colors of light as desired by the Application.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, David (US 2011/0050073 hereinafter Huang) in view of Zhang, Xiaofeng et al (US 2016/0377237 A1 hereinafter Zhang) and further in view of Miskin et al (US 2019/0045593 A1 hereinafter Miskin) and further in view of Hikmet et al (WO 2020088966 hereinafter Hikmet).
Regarding Claim 15, Huang, Zhang and Miskin disclose: The light emitting apparatus of claim 14.
Huang, Zhang and Miskin specifically do not disclose: wherein the flexible substrate is of a matching color as a phosphor color of the phosphor based LED packages.
However, Hikmet in a similar device teaches in page 5 lines 20-25: that the substrate color can be chosen to influence the light distribution of the LED device. Thus, it would have been an obvious matter of design choice to match the colors of the substrate and the phosphor LED, since such a modification would have involved a mere change in the color of the substrate.  A change in color is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04.
References Huang, Zhang, Hikmet and Miskin are analogous art because they are directed to LED strip devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Huang, Zhang and Miskin with the specified features of Hikmet because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Miskin, Huang, Zhang and Hikmet so that the plurality of LED packages comprise phosphor-based LED packages as taught by Hikmet in Huang’s, Zhang’s, Miskin’s  device since this influences the light distribution of the LED device as desired by the Application.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, David (US 2011/0050073 hereinafter Huang) ) in view of Zhang, Xiaofeng et al (US 2016/0377237 A1 hereinafter Zhang) and further in view of Lambert et al (US 2019/0045593 A1 hereinafter Lambert).
Regarding Claim 16, Huang and Zhang disclose: The light emitting apparatus of claim 13.
Huang and Zhang do not disclose: wherein the base comprises one or more of an Edison-type base, a G4-type base, a G6.35-type base, a G6.35-type base, a G9-type base.
However, Lambert in a similar device teaches in Figs 1(a)-1(f) and 3:  wherein the base comprises one or more of an Edison-type base, a G4-type base, a G6.35-type base, a G6.35-type base, a G9-type base [0061].
References Huang, Zhang and Lambert are analogous art because they both are directed to LED strip devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Huang and Zhang with the specified features of Lambert because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Lambert, Zhang, Huang so that the base comprises one or more of an Edison-type base, a G4-type base, a G6.35-type base, a G6.35-type base, a G9-type base as taught by Lambert in Huang’s and Zhang’s device since, this provide for coupling the LED device to the Application as desired.


Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, David (US 2011/0050073 hereinafter Huang) in view of Zhang, Xiaofeng et al (US 2016/0377237 A1 hereinafter Zhang) and further in view of Ray et al (US 20170018049 A1 hereinafter Ray).
Regarding Claim 18, Huang and Zhang disclose: The light emitting apparatus of claim 13.
Huang does not disclose: wherein the base is mechanically and/or electrically couplable to the driver circuitry such that electrical current is provided to the light emitting device.
However, Ray in a similar device teaches in [0054]: driver circuitry disposed on the second substrate surface of the flexible substrate (14) and connected to the LED devices on the first substrate surface of the flexible substrate (abstract, [0005, 0006, 0053-0056].
References Lambert and Ray are analogous art because they both are directed to LED strip devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Lambert with the specified features of Ray because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Ray and Lambert so that the driver circuitry disposed on the second substrate surface of the flexible substrate is coupled to the LED devices (and thus to the base of the combined device of Lambert and Ray) as taught by Ray in Lambert’s device since, this provides a compact display device with increased brightness.
However, Zhang in a similar device teaches in Fig 4: wherein the base (25/26/27) is mechanically and/or electrically couplable to the LEDs such that electrical current is provided to the light emitting device [0053].
References Huang and Zhang are analogous art because they both are directed to LED strip devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Huang with the specified features of Zhang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Zhang and Huang so that the base is mechanically and/or electrically couplable to the driver circuitry (since driver circuitry is formed on the second side of the substrate in the combined device of Zhang, Ray) such that electrical current is provided to the light emitting device as taught by Zhang in Huang’s and Ray’s device since, this provides a means to electrically connect the LED device for intended operation.

Regarding Claim 21, Huang and Zhang disclose: The light emitting apparatus of claim 13.
Huang and Zhang do not disclose: wherein the flexible substrate further comprises: driver circuitry disposed on the second substrate surface of the flexible substrate;
and a plurality of leads/traces disposed on the second substrate surface of the flexible substrate and electrically couplable with the plurality of LED packages and the driver circuitry.
However, Ray in a similar device teaches in [0054]: driver circuitry disposed on the second substrate surface of the flexible substrate (14);
and a plurality of leads/traces disposed on the second substrate surface of the flexible substrate and electrically couplable with the plurality of LED packages (16) and the driver circuitry (abstract, [0005, 0006, 0053-0056].
References Huang, Zhang and Ray are analogous art because they are directed to LED strip devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Huang and Zhang with the specified features of Ray because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Ray, Zhang and Huang so that the driver circuitry disposed on the second substrate surface of the flexible substrate; and a plurality of leads/traces disposed on the second substrate surface of the flexible substrate and electrically couplable with the plurality of LED packages and the driver circuitry as taught by Ray in Huang’s and Zhang’s device since, this provides a compact display device with increased brightness.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Examiner agrees with Applicant’s arguments with respect to Lambert and Ray reference in the previous rejection. However, in an attempt provide compact prosecution, the Examiner has provided a new rejection. Specifically, the currently amended claims stand rejected over prior art references of Huang and Zhang as shown in the rejection above.
Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is suggested that Applicant refer to the PTO-892 form for additional relevant prior art that was found during the search process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811